This case presented mere questions of fact, with regard to the sufficiency of the proof of the execution of the last will and testament of John Harrison, deceased — whether he was of sound mind at the time of its execution—and whether any fraud or undue influence over “him was exercised, to induce him to make it.
The decision of the surrogate of the city and county of Hew York in favor of the validity of the will, was sustained, and his able opinion contained in the case, fully concurred in. •
(S. C., 1 Bradf. 378.